            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JACQUELINE ESRY and ASHLEY FOSTER,
Individually and on Behalf of all Others
Similarly Situated                                           PLAINTIFFS

v.                         No. 4:18-cv-155-DPM

OTB ACQUISITION LLC,
dfb/a On the Border                                         DEFENDANT

                                 ORDER
     Recent developments make a stay prudent, though on different
terms than requested. First, there's the Department of Labor's recent
opinion letter, NQ 54-1. The Court would benefit from considering the
revised version of the Field Operations Handbook,§ 30d00(e), which is
apparently in the works. Second, the Supreme Court has taken Kisor v.
Wilkie, Secretary of Veterans Affairs, 869 F.3d 1360 (Fed. Cir. 2017), cert.
granted, 2018 WL 6439837 (U.S. Dec. 10, 2018), a case which asks
whether Auer v. Robbins, 519 U.S. 452 (1997) and Bowles v. Seminole Rock
& Sand Co., 325 U.S. 410 (1945) should be overruled. On the Border's
argument for ending this case now, based on the Department's about-
face interpretation of 29 C.F.R. § 531.56(e), relies on Auer. The Court of
Appeals held in Fast v. Applebee's International, 638 F.3d 872, 877 (8th
Cir. 2011) that this regulation was ambiguous. That holding remains
good law. The Court of Appeals went on to hold - applying Auer -
that the Department's former interpretation of the regulation was
entitled to deference because it wasn't clearly erroneous or inconsistent
with the regulation itself. 638 F.3d at 880-81. This Court needs the
decision in Kisor to decide how Fast' s second holding applies in the
current circumstances. Last, the Department's new interpretation is
good cause for amending the Final Scheduling Order and providing
Esry and Foster the opportunity to propose a belated amended
complaint. Thompson-El v. Jones, 876 F.2d 66, 67 (8th Cir. 1989).
     On the Border's motion for judgment on the pleadings and to
decertify, NQ 54, is denied without prejudice. The joint motion to stay,
NQ 61, is granted as modified and with instructions.             The Final
Scheduling Order, NQ 18, is suspended. The case is stayed until 5 July
2019. Esry and Foster must notify the Court when the Department
updates the Handbook. And they must move to amend, using the
protocol in NQ 18, and brief the Kisor issues by 26 July 2019.
     So Ordered.


                                  D.P. Marshalfi;.
                                  United States District Judge
                                     J, <f ~ v M y   e£~/<j




                                   -2-
